Manning, C. J.
This is a suit to dismiss the executor of a succession for failure to comply with the requirement to deposit all sums received by him belonging to the succession in a bank, and for withdrawing a portion of the deposits actually made by him without leave of court.
The executor substantially complied with the requirements of the Code. There is no allegation or pretence that he was using the funds of the succession in an improper manner, or for an unlawful purpose. The failure to deposit insignificant sums on the day they were received, and the payment of such charges as that for bringing the *71body of the deceased from New York, where she died, without first obtaining an order of court, are too trivial to merit or justify the application of the harsh, but sometimes necessary, penalty of dismissal from office.

Judgment affirmed.